DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, lines 9-10
	“the associated domain”  should be changed to: -- an associated domain --
2.	 In Claim 4, line 2
	“the information”  should be changed to: -- the link information --
3.	 In Claim 7, line 4
	“the command”  should be changed to: -- the voice command --
4.	 In Claim 14, line 6
	“the recognized user”  should be changed to: -- a recognized user --
5.	 In Claim 21, line 2

6.	 In Claim 21, line 8
	“match the information”  should be changed to: -- match information --


Response to Amendment
 	This office action is responsive to the applicant’s remarks received September 14, 2021.  Claims 1, 2, 4-15 & 17-21 have been fully considered and are persuasive. Claims 3 & 16 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1, 2, 4-15 & 17-21. In view of “Applicant Arguments/Remarks Made in an Amendment” filed September 14, 2021. Claims 1, 2, 4-15 & 17-21 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 1, 2, 4-15 & 17-21 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1, 2, 4-15 & 17-21 uniquely identify the distinct features of an apparatus and method for processing speech recognition. 
The closest prior art made of record is over Di Cristo et al. (US 8,620,659 B2), San Martin et al. (US 6,681,205 B1), Taubkin et al. (US 5,774,858) and Fujimoto et al (US 5,214,707)
The cited reference (Di Cristo) teaches wherein a system and method are provided for receiving speech and/or non-speech communications of natural language questions and/or commands and executing the questions and/or commands. The invention provides a conversational human-machine interface that includes a conversational speech analyzer, a general cognitive model, an environmental model, and a personalized cognitive model to determine context, domain knowledge, and invoke prior information to interpret a spoken utterance or a received non-spoken message. The system and method creates, stores, and uses extensive personal profile information for each user, thereby improving the reliability of determining the context of the speech or non-speech communication and presenting the expected results for a particular question or command.
The cited reference (San Martin) teaches wherein a method and apparatus enrolls a user for voice recognition by prompting the user to speak a social security number or other number. A voiceprint is extracted from the social security number. Additional sequences of numbers are generated so that the total number of times each decimal digit appears in the social security number or the additional sequences meets or exceeds a threshold value. The user is then prompted to speak the additional sequences and the voiceprint extracted from the social security number is refined to include the additional information received from the responses to the prompts for the sequences. 
The cited reference (Taubkin) teaches wherein a speech analysis method of protecting a vehicle from unauthorized accessing and controlling has a mode of voice changing and a mode of changing a protection degree. In the voice changing mode, a system realizing the method is interactively entered in advance a voice password, voice service passwords including a voice changing mode service password, and control commands. The passwords and commands are analyzed in a voice dependent and voice independent modes and stored. Then, the voice changing mode service password is entered into the system the system, is taught the passwords and commands in the voice changing mode and transferred in an operational state. In the mode of changing protection degree, after the passwords and commands, including a voice service password for changing a system protection degree, are interactively entered into the system in advance, the protection degree is changed through interactively entering the protection degree service password the system is taught the password and the commands at the changed protection degree and transferred into the operational state.
The cited reference (Fujimoto) teaches wherein the invention relates to a control system for controlling equipment provided inside a vehicle utilizing a speech recognition apparatus inside the vehicle. This control system includes an in-phase component detector (4) for detecting an in-phase component of voice signals from microphones (1), a phase shift and in-phase component 
The cited references fails to disclose a speech recognition module configured to recognize a voice uttered from a user; and a processing module configured to: call a user DB where information associated with the user is registered in a response that a voice command of the user is input by the speech recognition module; verify setting information related to a domain corresponding to the voice command; and process the voice command through a content provider linked to the associated domain, wherein the processing module processes the voice command through the content provider of the domain which is verified by the voice command of the user in the response that the content provider of the domain verified by the voice command of the user does not match link information related to the content provider registered in the user DB.
As a result and for these reasons, Examiner indicates Claims 1, 2, 4-15 & 17-21 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677